Judgment, Supreme Court, Bronx County, entered on March 17, 1975, in favor of plaintiffs, after trial on the issue of liability only, before Kraf, J., and a jury, unanimously reversed, on the law and on the facts, and matter remanded for a new trial, with $60 costs and disbursements of this appeal to abide the event. The trial court erred in determining that the parking lot in question "does fall within the provisions of section 1100 and [subdivision (a) of section 1210] of the Vehicle and Traffic Law”. The parking lot involved cannot be construed as either a highway or a private road open to public motor vehicle trafile, as provided for in section 1100. Accordingly, subdivision (a) of section 1210 is not applicable to the case at bar. Concur—Stevens, P. J., Markewich, Kupferman, Birns and Capozzoli, JJ.